Citation Nr: 0815631	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran reported active duty service from October 1989 to 
May 1995 and there is evidence of prior periods of active 
duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2007, the veteran presented personal testimony 
during a videoconference Board hearing before undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

During his August 2007 videoconference hearing, the veteran 
stated that he had received a VA Compensation and Pension 
Exam a week previously.  That examination report has not been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records concerning 
the veteran's treatment following the procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards to requesting records 
from Federal facilities.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
neck injury.

After the veteran has signed the 
appropriate releases, any outstanding 
records should be obtained and 
associated with the claims folder.  The 
AMC/RO is specifically requested to 
obtain a copy of the veteran's reported 
VA Compensation and Pension Examination 
report from July or August 2007 and 
associate it with the claims file.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  When the above development has been 
completed, the AMC/RO should 
readjudicate the issue on appeal based 
on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the AMC/RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his 
representative the requisite opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





